Ludeling, C. J.
The plaintiff obtained an injunction against the defendant to restrain him from collecting the taxes levied upon plaintiff’s property, by an act of the General Assembly of the State of Louisiana, approved on the twenty-ninth day of September, 1868. The petitioner avers that the tax is illegal; that the act No. 114, of the General Assembly, approved twenty-ninth of September, 1868, is not law, and is without force or validity; that it was not passed with the forms and solemnities prescribed by the Constitution of Louisiana, and that its passage was in violation of article forty-two of the said Constitution; that it was not read in each house on three several days; and that four-fifths of each house, which passed it, did not order a Suspension of the Constitutional rule requiring such reading. That said act is also in contravention of articles one hundred and ten, and one hundred and eighteen of the Constitution aforesaid; that it is retroactive, and is forbidden; that it attempts to impose a taxation not equal and uniform, and to tax property not in proportion to its value to be ascertained as directed by law.
The defendant admitted that, in the discharge of his duties as tax collector, he did notify the plaintiff as set forth in the petition, and did attempt in a legal manner to collect the tax; and he avers, that while attempting to do so he was restrained by the injunction issued in this case. He prays that the injunction may be dissolved, and that plaintiff be condemned to pay all costs with twenty per centum general damages, etc.
The District Court rendered judgment in favor of the plaintiff, perpetuating the injunction; and the defendant appealed.
The questions to be decided are — ■
I. Was the tax act of the General Assembly of September 29, 1868, passed without observing the formalities required by the Constitution of this State?
II. Is it retroactive?
III. Is it equal and uniform; and does it tax all property in proportion to its value to be ascertained as directed by law ?
First. — We deem it unnecessary in this case to decide whether courts are authorized to go behind an enrolled and duly authenticated and promulgated statute to examine the journals of the Legislature, or *103other evidence, to ascertain if tlie formalities prescribed by tbe Constitution have been observed in its passage; for, if we admit tbe right, we find in tbe journals of tbe House, proof tliat tbe requirements of tbe Constitution were observed.
‘‘ Mr. Morey, of Ouacliita, under a suspension of the rules, offered tbe following bills, which passed their first and second readings, one hundred and fifty copies of each ordered to be printed, and bills referred to tbe Committee on Ways and Means.” — House Journal, p.
So far as we arc informed, this action was unanimous. No one opposed tbe suspension of tbe rules; no one tested its correctness by calling for tbe yeas and nays.
But it is contended by the plaintiff’s counsol that “ according to grammatical construction * * all that was done here, ‘ under a suspension of the rules,’ was the introduction or 1 offering’ of tbe bills.” In construing a law, and, a fortiori, an entry in the journals of tbe House, we are to have reference to tbe object or intention of the Legislature rather than to tbe niceties of grammatical rules. C. C. arts. 14-16. Commercial Bank v. Foster, 5 An. 516; 6 An. 386. State v. Poydras, 9 An. 165.
Tbe journals show, not only that notice of tbe bill previous to its introduction, and tbe taking it up in its order were dispensed with, but also that the bill “passed its first and second readings” under a suspension of tbe rules. We must construe this entry of tbe journals so as to make tbe acts of tile members of tbe House conform to their sworn duty, rather than in such a manner as to make the legislators recreant to them constitutional obligations.
We can see no room for doubting as to what is meant in article forty-two of the Constitution by “four-fiftlis of tbe House.” The article declares: “No bill shall have tbe force of a law, .until, on three several days, it he read in each house of the General Assembly, unless four-fifths of the house, where tbe bill is pending, may dispense with tbe rule.”
Article thirty-three declares, Not less than a majority of tbe members of each bouse of the General Assembly shall form a quorum to transact business.” It is competent then, for a majority of the members of each branch of tbe General Assembly to entertain the reading of a hill; and when only a majority of tbe members are present, they constitute tbe bouse.
Therefore, by tbe terms “each bouse” and “tbe house” in article forty-two must be meant tbe quorum necessary to do business ; “ the house” mentioned in tbe second clause of tbe article evidently refers to tbe same bouse mentioned in tbe preceding clause. See 1 Kent’s Cota. p.< 249; note b. Pascal’s Annotated Constitution, p. 93, and authorities there cited.
Second. — We think tbe law is not retroactive. It has no retrospective effect; it does not operate upon any contract, or right, or subject, in the *104past, but it provides simply that a tax for the payment of existing debts shall be levied “ upon the cash assessed value of the immovable and movable property of the State, according to the assessment rolls for the year 1867,” the last assessment which, at that time, had been made.
“ Every law that is to have an operation before the making thereof is retrospective.” 3 Dal. 349. The converse of this proposition is equally true, and in our opinion the act of the twenty-ninth of September, 1868, is altogether prospective in its operation.
In the case of Municipality No. 1 v. Wheeler & Blake, the defendants contended the act of seventh of February, 1850, empowering each of the municipalities of New Orleans to levy taxes on capital on the assessment rolls of 1848 and 1849, was unconstitutional and void, lecame it was retroactive in its operation.
The Constitution of 1845, in existence when the law was passed, did not prohibit retroactive legislation.
The court, referring to this fact, said: “However repugnant to logic and sound policy they may be, retrospective laws in civil matters, do not violate the Constitution, unless they tend to divest vested rights, or to impair the obligation of contracts, neither of which can be predicated of the act in question. * * * *
“But the law under consideration does not seem to be obnoxious to severe censure. It rs not strictly speaking a retrospective law. It authorizes the future imposition and collection of a tax according to a past assessment. Shaw v. Dennis, 5 Gillman 418; Opelousas and G. W. R. R. Co. v. Harris, 10 An. 677.”
It is contended that this is an obiter dietum, and not binding even on the court which made it. It is true that the case might have been decided without passing on this point, but unquestionably the court had the right to decide the question, for it was presented by the pleadings and in the arguments before the court. And from the dissenting-opinion of Mr. Justice Buchanan, as well as the statements of the plaintiff’s counsel, who was the organ of the court in announcing the opinion of the court in that case, it seems that the question was maturely considered and fully discussed. The reason, therefore, for not heeding obiter dicta does not exist in this case. This decision was reaffirmed in New Orleans v. Cordeville & Lacroix, 13 An. 268; New Orleans v. Poutz, 14 An. 853; and in New Orleans v. Locke, 14 An. 854. The last case was appealed to the Supreme Court of the United States, and is reported in 4 Wallace, p. 173 That court said: “There is nothing in the position taken, which entitles it to consideration. In the first place the act was not subject to the imputation of being retrospective. It did not operate upon the past, or deprive the party of any vested rights. It simply authorised the imposition of a tax according to a previous assessment.”
*105This too is said to be obiter dictum. Bo it so. It was the opinion of nine Judges of the highest tribunal in the country. And after a careful examination of it, bur judgments approve it. See city of New Orleans v. the Southern Bank, 15 An. 123; 16 An. 119. Also Cooley’s Constitutional Limitations, p. 496. Carrington v. Farmington, 21 Conn. Rep. 71.
Third. — Tins law imposes an equal, uniform and ad valorem tax; one per centum is to be levied upon the cash assessed value of the immovable and movable property of the State. No discrimination is made. See State v. Yolkman, recently decided.
The value is “ to bo ascertained as directed by law;” that is, the law shall direct how the value shall be ascertained. In this case the law directed that the value should be ascertained Toy adopting the assessment last made iu the State. The exercise of a discretion vested in the Legislature by the Constitution cannot be questioned by this court.
Judge Cooley in his treatise on the Constitutional Limitations which rest upon the legislative powers of the States of the American Union, says: “It is not essential to the validity of taxation that it be levied according to the rules of abstract justice. It is essential that tbo Legislature keeps within its proper sphere of action, and not -impose burdens under the name of taxation which are not taxes in fact; and its decision must be final and conclusive. Absolute equality and strict justice are unattainable in-tax proceedings. The Legislature must be left to decide for itself how nearly it is possible to appróximate so desirable a result. It must happen under any tax law that some property will be taxed twice, while other property will escape taxation altogether. Instances will occur where persons will be taxed as owners of property which has ceased to exist. Then the man who owns property when the assessment is taken may have been deprived of it by accident or other misfortune before the tax becomes payable; but the tax is nevertheless a charge against him. And when the valuation is only made once in. a series of years, the occasional hardships and inequalities in consequence of relative changes in the value of property from various causes become sometimes very glaring. Nevertheless, no question of constitutional law is involved in these cases, and the legislative control is complete.” Cooley’s Constitutional Limitations, 413.
The same author says, “In Shaw v. Dennis, 5 Gillman 418, objection was taken to an assessment made for a local improvement under a special statute, that the commissioners in determining who should be liable to pay the tax, and the amount each should pay, were to be governed by the last assessment of taxable,property in the county.
It was insisted that this was an unjust criterion, for a. man might have disposed of all the taxable property assessed to him in the last assessihent before this tax was actually declared by the commissioners. The court, however, regarded, the objection as more refined than practical, and one that, if allowed, would at onee annihilate the power of tax*106ation. “ In tlie imposition of taxes, exact and critical justice and .equality are absolutely unattainable. * * * The proposition is Utopian. . The. Legislature must adopt some practical system; and there is no more danger of oppression and injustice in taking a former valuation than in relying upon one to be made subsequently.” 5 Gill. Ill. 418; Petcher v. Jackman, 15 Indiana R. 109; 1 Texas R. 662.
We cannot perceive wherein the statute in question violates in any manner, the Constitution of this State.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed, and that there be judgment in favor of the defendant, dissolving the injunction issued in this case, with twenty per centum on one hundred and thirty-five dollars, amount of taxes whereof the collection was enjoined, as general damages, and that the plaintiff pay the costs of both courts.
Rehearing refused.